IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William Hawk,                                :
                            Petitioner       :
                                             :
                     v.                      :    No. 1543 C.D. 2013
                                             :    SUBMITTED: March 21, 2014
Unemployment Compensation Board              :
of Review,                                   :
                    Respondent               :


BEFORE:       HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE LEADBETTER                                 FILED: August 1, 2014


              William Hawk (Claimant), proceeding pro se, petitions for review of
the order of the Unemployment Compensation Board (Board) that affirmed the
referee's decision (1) denying him emergency unemployment compensation (EUC)
benefits pursuant to Section 4001(b) of the Emergency Unemployment
Compensation Act of 2008 (EUC Act)1 and (2) finding a non-fraud overpayment of
benefits subject to recoupment. Because the Board's decision is supported by the
evidence in the record, we affirm.
              On September 28, 2012, Claimant filed a claim for EUC benefits.
Based on his previous application for unemployment benefits filed on January 1,


    1
      Title IV of the Supplemental Appropriations Act of 2008, P.L. 110-252, 122 Stat. 2353.
The provisions of the EUC Act are found in the Note to 26 U.S.C. § 3304.
2012, his weekly benefit rate was established at $573. The Erie UC Service Center
determined that he was ineligible for EUC benefits for the week ending November
17, 2012 through the week ending December 22, 2012 under Section 4001(b) of
the EUC Act because he was eligible to receive regular unemployment benefits in
New York. In a separate determination, the Service Center assessed a non-fraud
overpayment of benefits in the amount of $3,438 (his weekly benefit rate of $573 x
6 weeks). Claimant appealed the Service Center's determinations.
              On appeal, the referee scheduled a hearing by telephone and
instructed the parties to contact the referee's office before the scheduled hearing if
their telephone numbers listed on the hearing notice were incorrect, or they were
not listed. Because Claimant, whose telephone number was not listed on the
hearing notice, failed to contact the referee's office, the referee held a hearing
without his participation. Based on the testimony of the Erie UC Service Center's
claims examiner, Alicia Matthews, and the documents in the record, the referee
affirmed the UC Service Center's determinations. The referee found that Claimant
was ineligible to receive EUC benefits beginning the week ending November 17,
2012 because he was entitled to receive regular unemployment benefits in New
York. The Board adopted and incorporated the referee's findings and conclusions
and affirmed the denial of EUC benefits.                 Claimant's appeal to this Court
followed.2
              Under Section 4001(b) of the EUC Act, EUC benefits are payable to
individuals who:
              (1) have exhausted all rights to regular unemployment
    2
       This Court's review in this appeal is limited to determining whether necessary findings of
fact are supported by substantial evidence. Chamberlain v. Unemployment Comp. Bd. of Review,
83 A.3d 283, 286 n.5 (Pa. Cmwlth. 2014).



                                               2
             compensation under the State law or under Federal law
             with respect to a benefit year …;
             (2) have no rights to regular compensation with respect to
             a week under such law or any other State unemployment
             compensation law or to compensation under any other
             Federal law;
             (3) are not receiving compensation with respect to such
             week under the unemployment compensation law of
             Canada; and
             (4) are able to work, available to work, and actively
             seeking work.
The terms and conditions of the state law governing regular compensation claims
apply to EUC claims. Section 4001(d)(2) of the EUC Act.
             Claimant admits that he worked in New York until the "job was
finished" on November 15, 2012. Claimant's Amended Brief at 6. He does not
dispute the Board's finding that he was eligible to receive regular unemployment
benefits in New York beginning the week ending November 17, 2012.                The
Board's unchallenged findings are conclusive on appeal. Munski v. Unemployment
Comp. Bd. of Review, 29 A.3d 133, 137 (Pa. Cmwlth. 2011). As he concedes, he
received regular unemployment compensation in New York after he became
unemployed in November 2012. The record thus establishes that he was ineligible
for EUC benefits under Section 4001(b) of the EUC Act.
             Individuals who have received EUC benefits to which they are not
entitled must repay the amount of such benefits to the state agency, unless the state
agency waives repayment based on determinations that benefit payments were
made with no fault of the individuals and that repayment would be contrary to
equity and good conscience. Section 4005(b) of the EUC Act. Under Section
804(b)(1) of the Unemployment Compensation Law, Act of December 5, 1936,
Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. § 874(b)(1), any person


                                         3
who, without fault of his or her own, has received any sum as compensation, to
which he or she was not entitled, "shall not be liable to repay such sum but shall be
liable to have such sum deducted from any future compensation payable to him
with respect to such benefit year, or the three-year period immediately following
such benefit year …."
              Claimant insists that there was no overpayment of EUC benefits to be
repaid. He asserts that the representatives of the Pennsylvania Office of UC
Benefits told him that unemployment compensation funds were available from
New York, and that the Office of UC Benefits sent funds to New York
unemployment office while claiming that it did not have funds. He claims that the
representatives of the Office of UC Benefits were misled, overworked or did not
know unemployment compensation issues.               Claimant's assertions concern the
internal processes of his interstate claim by the unemployment offices of
Pennsylvania and New York, which are irrelevant to his eligibility for EUC
benefits or the assessment of the non-fault overpayment. Because he received
EUC benefits to which he was not entitled, he must repay them pursuant to Section
4005(b) of the EUC Act and Section 804(b)(1) of the Unemployment
Compensation Law.3
              Accordingly, we affirm the Board's order.




                                           _____________________________________
                                           BONNIE BRIGANCE LEADBETTER,
                                           Judge

    3
     As the Board states, Claimant "should be entitled to an offset of the overpayment for the
amount that he was entitled to receive from New York." Board's Brief at 7.



                                              4
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William Hawk,                         :
                      Petitioner      :
                                      :
                 v.                   :     No. 1543 C.D. 2013
                                      :
Unemployment Compensation Board       :
of Review,                            :
                    Respondent        :


                                   ORDER


           AND NOW, this 1st day of August, 2014, the order of the
Unemployment Compensation Board of Review in the above-captioned matter is
AFFIRMED.




                                    _____________________________________
                                    BONNIE BRIGANCE LEADBETTER,
                                    Judge